The questions raised by the motion to erase will be first considered.
That motion is based chiefly upon the assumption that the question presented to the Superior Court is not a judicial question. That assumption is without foundation. The questions presented to the Superior Court by the appeal relate to the power of the city authorities, under certain public statutes of this State, to impose conditions and restrictions upon the appellant in the exercise of its rights and powers under the same statutes and under its charter. The question thus relates to the construction of public statutes, and to the rights and powers of the parties under them. Under these statutes and its charter, the appellant claims the right to lay a double-track railway over a certain route, on complying *Page 105 
with certain conditions which it concedes the city authorities may impose; while, under the same statutes, the city authorities claim the right to impose upon the appellant, before it can lay its double track, conditions which the appellant contends they have no right to impose. The principal question presented to the Superior Court by the appeal is whether the city authorities had the power, under the statutes, to impose upon the appellant the condition of which it complains; and that question is presented, in the manner prescribed by statute, by one claiming to be legally and materially aggrieved by the action of the city authorities in imposing such condition. Such a question, when thus presented, is clearly a judicial question, jurisdiction over which may be conferred upon the courts; Norwalk Street Ry. Co.'sAppeal, 69 Conn. 576; Central Ry.  Elec. Co.'s Appeal, 67 id. 197; Ives v. Goshen, 65 id. 456; and it is equally clear, from the first two cases above cited, that under the statutes of this State the Superior Court in this case has jurisdiction over the questions presented upon this appeal. For these reasons the motion to erase should be denied.
The demurrer presents two principal questions: (1) Whether the city authorities had the power to impose the conditions complained of. (2) If that condition is void, how does that affect the case?
With reference to the first question, this case is practically controlled by the decision of this court in the case of theCentral Ry.  Elec. Co.'s Appeal, 67 Conn. 197. We there held (1) that, under the provisions of the street railway act of 1893 (being the same Act in question in this case), the only "modifications" which the municipal authorities can lawfully make in the plan submitted to them by the street railway company are such as legitimately affect one or more of the particulars which the statute requires to be specified in the plan; (2) that no change of such plan can be deemed a modal one, or within the power of said authorities to make, which deprives the plan of its essential qualities, or imposes conditions wholly foreign to the plan; (3) that conditions which the municipal authorities in such cases have no power to impose are void. *Page 106 
In the case at bar the condition imposed upon the appellant in the second order was wholly foreign to the plan submitted to the city authorities for approval, and bore no relation to it, nor to any part of it; and this clearly appears from the allegations admitted by the demurrer. Upon the facts so admitted, we think it clear that the city authorities had no power to impose the condition complained of, and that the condition is void.
The order imposing the condition being thus void, the city contends that the order approving of the plan is also void, and that the matter should go back to the city authorities to be acted upon de novo. We think this contention should not be sustained. By the first order the city authorities approved of the plan submitted to them in all its details, subject to the action of the city engineer and the director of public works. We must assume that they did this because the plan was in all respects satisfactory to them. If it was satisfactory to them they had the power, and it was their duty, to approve of it, and in and by the first order they fully exercised that power and performed that duty. By a separate and distinct order they in effect granted to the railroad company its petition to double track its road according to the approved plan, upon a condition which they had no right nor power to impose. It is true the two orders were passed with reference to the same general subject-matter, and probably at the same time, but they have no such necessary relation to it or to each other as to make the invalidity of the second affect the validity of the first. Upon the record as it stands, we think the case must be regarded just as if the city authorities had passed the first order only, and had not attempted to pass the second.
The Superior Court is advised (1) to deny the motion to erase; (2) to overrule the demurrer; and (3) if the city does not plead over, to render judgment for the appellant in accordance with the views herein expressed.
   Costs in this court shall be taxed in favor of the appellant.
In this opinion the other judges concurred.